Citation Nr: 0518835	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).

The issue of service connection for a skin disorder, as 
secondary to herbicide exposure, was raised by the veteran at 
his February 2003 VA examination, and in his September 2003 
notice of disagreement.  The issue of service connection for 
an acquired mental disorder, to include post-traumatic stress 
disorder, was also raised by the veteran in his September 
2003 notice of disagreement.  These issues were not developed 
for appellate review and are therefore, referred to the RO 
for appropriate disposition.


FINDING OF FACT

The veteran's current tinnitus and bilateral hearing loss 
disabilities are related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the veteran 
by a letter dated in December 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, his VA examination 
records have been associated with the claims file, and he has 
provided a private medical record.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran was notified of the need 
for a VA examination, and one was accorded him in February 
2003.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

The veteran seeks service connection for tinnitus and 
bilateral hearing loss.  He worked as a cook and a motor 
vehicle operator during service, and asserts that he was 
exposed to hazardous, excessive noise during that time, to 
include testing of heavy artillery weapons, operation of 
heavy artillery equipment, and proximity to small arms fire.

In October 1965, a preinduction examination of the veteran 
was conducted.  During this period of time, service 
department audiological examinations were conducted using 
American Standards Association (ASA) units of measurement.  
Current audiological examination standards use International 
Standards Organization (ISO) units of measurement.  The Board 
has converted all the audiology data reported in ASA units to 
ISO units in this decision.  An audiogram was conducted; 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
0
LEFT
15
5
10
15
0

No average puretone decibel loss figures or speech 
recognition ability percentages were reported.  Review of the 
service medical records reveals no complaints of or treatment 
for hearing loss, tinnitus, or any other ear or hearing 
disorder.  In May 1969, a service separation examination of 
the veteran was conducted.  An audiogram was not conducted.  
The results of the whisper test were 15/15 for each ear.  

In October 2002, a private audiological evaluation was 
conducted.  Puretone decibel loss thresholds were charted; 
only the puretone decibel loss averages were stated in 
numeric form, at 38 decibels for each ear.  It was also noted 
that the word recognition ability percentage was 88 percent 
in the right ear and 84 percent in the left ear.  However, it 
was not stated whether the Maryland CNC word list was used.  
The veteran reported using hearing aids for the previous 15 
years.

In February 2003, a VA audiological examination was 
conducted.  The veteran reported several decades of 
postservice work as a crane and forklift operator, but no 
recreational noise exposure.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
70
65
LEFT
20
25
50
70
75

The average puretone decibel loss was 49 decibels for the 
right ear, and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear, and of 90 percent in the left ear.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear, and mild sloping to severe 
sensorineural hearing loss in the left ear, with mildly 
impaired speech recognition bilaterally.  The examiner stated 
that "[a]s a heavy truck driver in Vietnam, the veteran was 
exposed to hazardous noise and may have sustained some degree 
of high frequency hearing loss," but opined that there was 
no evidence to establish a relationship between the veteran's 
hearing loss and tinnitus and his time in service, or "to 
establish chronicity or continuity of care."  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss or tinnitus 
during service or sensorineural hearing loss within the first 
postservice year; (2) whether he has a current hearing loss 
or tinnitus disability; and, if so, (3) whether any current 
hearing loss or tinnitus disability is etiologically related 
to service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records do not show clinical 
evidence of tinnitus or hearing loss, as defined by 38 C.F.R. 
§ 3.385, at any time during active duty service.  There is no 
evidence of tinnitus prior to the February 2003 VA 
audiological examination, and no evidence of bilateral 
hearing loss prior to the October 2002 private audiological 
evaluation.  However, although hearing loss, as defined by 38 
C.F.R. § 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's claim notes he was first treated for hearing 
loss and tinnitus in 1988.  During his February 2003 VA 
audiological examination, he stated that he had experienced 
tinnitus since 1972, three years after he was separated from 
active military service.  Exposure to acoustic trauma is 
consistent with the veteran's military occupational specialty 
of motor vehicle operator.  It is also consistent with his 
allegations that he was involved in testing multiple rounds 
of heavy artillery weapons, operating artillery equipment, 
and being present around tanks, all of which would have 
exposed him to acoustic trauma.  Further, in the November 
2002 VA examination report, the examiner stated that the 
veteran "was exposed to hazardous noise and may have 
sustained some degree of high frequency hearing loss."  

The service medical records do not show that the veteran had 
hearing loss or tinnitus while in service.  However, no 
audiogram was conducted upon separation from service, and 
although the whisper test was conducted, that test was 
insufficient to conclusively state that no hearing loss had 
occurred during service, because it failed to test hearing 
loss at the various levels required for VA disability 
purposes.  In addition, although the VA examiner stated that 
there was no evidence to establish a relationship between the 
veteran's current hearing loss and tinnitus, and incidents in 
service, he also stated that the veteran was exposed to 
hazardous noise, and thereby may have sustained hearing loss.  

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the veteran.  The VA examiner's statement 
conceding the veteran's noise exposure in service, coupled 
with the opinion of the examiner that the veteran may have 
sustained some degree of high frequency hearing loss due to 
this noise exposure in service, the reported strict use of 
hearing protection for the entirety of his postservice 
employment, and the lack of post-service recreational noise 
exposure, is sufficient evidence upon which to resolve 
reasonable doubt in favor of the veteran.  Accordingly, the 
Board concludes that a grant of the benefits sought on appeal 
is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  Entitlement to service connection for tinnitus 
is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


